 

AMENDMENT NO. 2 TO
CREDIT AGREEMENT
AMENDMENT NO. 2 TO CREDIT AGREEMENT, dated as of April 4, 2011 (this
“Amendment”), to the Credit Agreement, dated as of June 29, 2010 (as amended by
Amendment No 1. and Waiver to the Credit Agreement, dated as of December 10,
2010, and as further amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among HUDSON PACIFIC PROPERTIES, INC., a Maryland
corporation (the “REIT”), HUDSON PACIFIC PROPERTIES, L.P., a Maryland limited
partnership (the “Borrower”), the several banks and other financial institutions
or entities from time to time parties to the Credit Agreement (the “Lenders”),
BARCLAYS CAPITAL, the investment banking division of Barclays Bank PLC, and
MERRILL LYNCH, PIERCE, FENNER & SMITH INC. (as successor to Banc of America
Securities LLC), as joint lead arrangers and joint bookrunners (in such
capacity, collectively, the “Arrangers”), BANK OF AMERICA, N.A., as syndication
agent (in such capacity, the “Syndication Agent”), and BARCLAYS BANK PLC, as
administrative agent (in such capacity, the “Administrative Agent”).
 
W I T N E S S E T H:
WHEREAS, the Borrower has requested that the Lenders amend and waive certain
provisions of the Credit Agreement;
WHEREAS, the Lenders have agreed to make such amendments solely upon the terms
and conditions provided for in this Amendment;
NOW, THEREFORE, in consideration of the premises herein contained and for other
good and valuable consideration, the receipt of which is hereby acknowledged,
the parties hereto agree as follows:
1.Defined Terms.  Unless otherwise noted herein, terms defined in the Credit
Agreement and used herein shall have the meanings given to them in the Credit
Agreement.
 
2.Amendments to Section 1.1 of the Credit Agreement (Defined Terms). Section 1.1
of the Credit Agreement is hereby amended as follows:
 
(a)The definition of “Applicable Borrowing Base Office Property Advance Rate” is
hereby amended by deleting it in its entirety and substituting in lieu therefor
the following:
 
“Applicable Borrowing Base Office Property Advance Rate”: 60%
(b)The definition of the term “Applicable Margin” is hereby amended by deleting
the pricing grid set forth therein in its entirety and substituting in lieu
therefor the following:
 
Consolidated Leverage
Ratio
Applicable Margin for Eurodollars Loan
Applicable Margin for Base Rate Loans
< 0.45 to 1.00
2.5
%
1.5
%
≥ 0.45 to 1.00 and
< 0.55 to 1.00
2.75
%
1.75
%
≥ 0.55 to 1.00
3.25
%
2.25
%

 
(c)A new definition for the term “Applicable Subsidiary Indebtedness” is hereby
added

 

--------------------------------------------------------------------------------

 

in the appropriate alphabetical order and defined as follows:
 
“Applicable Subsidiary Indebtedness”: Indebtedness of a Non-Borrowing Base
Subsidiary that complies with the terms of Sections 7.2(h) and (i), as
applicable, other than the identity of the primary obligor.
(d)The definition of “Base Rate” is hereby amended by deleting (x) the
parenthetical which reads “(for the avoidance of doubt after giving effect to
the proviso of the definition thereof)” and (y) the words “, provided that, in
no event shall the Base Rate be less than 2.50%”.
 
(e)A new definition for the term “Borrowing Base Subsidiary” is hereby added in
the appropriate alphabetical order and defined as follows:
 
“Borrowing Base Subsidiary”: any Subsidiary that owns a direct or indirect
interest in a Borrowing Base Property.
(f)The definition of “Capitalization Rate” is hereby amended by deleting the
number “8.50%” as it appears in such definition and substituting in lieu
therefor the number “8.00%”.
 
(g)The definition of “Commitment Fee Rate” is hereby amended by deleting such
definition in its entirety and substituting in lieu therefor the following:
 
“Commitment Fee Rate”: on any date of determination, the rate determined
pursuant to the grid below:
Usage
Commitment Fee Rate
< 50%
0.4
%
≥ 50%
0.25
%

 
As used in this definition, “Usage” shall mean, on any date of determination, a
ratio (expressed as a percentage) equal to the Total Revolving Extensions of
Credit in effect on such date to the Total Revolving Credit Commitments
outstanding on such date.
(h)The definition of “Consolidated Debt Service Coverage Amount” is hereby
amended by deleting the number “1.60” as it appears in clause (i) of such
definition and substituting in lieu therefor the number “1.50”.
 
(i)The definition of “Consolidated EBITDA” is hereby amended by deleting the
words “interest income (except to the extent deducted in determining such
Consolidated Net Income)” as they appear in such definition and substituting in
lieu therefor the words “[intentionally omitted]”.
 
(j)The definition of “Consolidated Interest Expense” is hereby amended by
deleting such definition in its entirety and substituting in lieu therefor the
following:
 
“Consolidated Interest Expense”: of the Group Members for any period, total
interest expense (including that attributable to Capital Lease Obligations and
paid-in-kind interest) of the Group Members accrued for such period with respect
to all outstanding Indebtedness of the Group Members (including, without
limitation, all commissions, discounts and other fees and charges

 

--------------------------------------------------------------------------------

 

owed by the Group Members with respect to letters of credit and bankers'
acceptance financing and net costs of the Group Members under Hedge Agreements
in respect of interest rates to the extent such net costs are allocable to such
period in accordance with GAAP, but excluding any non-cash interest expense
(except for the payment-in-kind interest expense) including but not limited to
amortization of deferred financing costs).
(k)The definition of “Eligible Borrowing Base Property” is hereby amended by
deleting clause (iii) of such definition in its entirety and substituting in
lieu therefor the words “[intentionally omitted]”.
 
(l)The definition of “Eurodollar Rate” is hereby amended by deleting the words
“; provided that, in no event shall the Eurodollar Rate be less than 1.50%.”.
 
(m)The definition of “Major Lease” is hereby amended by deleting such definition
in its entirety and substituting in lieu therefor the following:
 
“Major Lease”: a lease that comprises in excess of 20,000 square feet of a
Borrowing Base Property and represents greater than 10% of gross revenue of such
Borrowing Base Property for the twelve-month period most recently elapsed
(subject to pro forma adjustment at the time such property is included in the
Borrowing Base).
(n)The definition of “Mortgage Financing” is hereby amended by deleting such
definition in its entirety and substituting in lieu therefor the following:
 
“Mortgage Financing”: Indebtedness and Applicable Subsidiary Indebtedness, in
each case, of the type permitted by Section 7.2(h).
(o)A new definition for the term “Non-Borrowing Base Subsidiary” is hereby added
in the appropriate alphabetical order and defined as follows:
 
“Non-Borrowing Base Subsidiary”: any Subsidiary that is not a Borrowing Base
Subsidiary.
(p)The definition of “Non-Recourse Parent Guarantor” is hereby amended by
deleting such definition in its entirety and substituting in lieu therefor the
following:
 
“Non-Recourse Parent Guarantor”: the Borrower and any direct or indirect parent
of the Borrower providing a guarantee permitted by Section 7.2(d), 7.2(g),
7.2(h) or 7.2(i) or a guarantee of any Applicable Subsidiary Indebtedness.
(q)The definition of “Permitted Limited Recourse Guarantees” is hereby amended
by deleting such definition in its entirety and substituting in lieu therefor
the following:
 
“Permitted Limited Recourse Guarantees”: guarantees by any Non-Recourse Parent
Guarantor (i) for fraud, misrepresentation, misapplication of cash, waste,
environmental claims and liabilities, prohibited transfers, violations of
special purpose entity covenants and other circumstances customarily excluded by
institutional lenders from exculpation provisions and/or included in separate
guarantee or indemnification agreements in non-recourse financing of real estate
and customary non-monetary completion and performance guarantees by any
Non-Recourse Parent Guarantor, in each case with respect to (x) Indebtedness
permitted by Sections 7.2(h) and 7.2(i) or (y) Applicable Subsidiary
Indebtedness of the type permitted by Sections 7.2(h) and 7.2(i), and
(ii) monetary completion guarantees and payment guarantees in

 

--------------------------------------------------------------------------------

 

connection with Indebtedness permitted by Section 7.2(f) hereof.
3.Amendments to Section 6.9 of the Credit Agreement (Additional Collateral,
etc.). (a)  Section 6.9(a) of the Credit Agreement is hereby amended by deleting
clause (y) in the first parenthetical in its entirety and replacing it with the
following: “(y) any Property acquired by an Excluded Subsidiary, a Non-Borrowing
Base Subsidiary or an Excluded Foreign Subsidiary”.
 
(a)Section 6.9(b) of the Credit Agreement is hereby amended by (x) adding the
following parenthetical after the first occurrence of the words “Group Member”
therein: “(other than any Non-Borrowing Base Subsidiary)” and (y) inserting
immediately following the first occurrence of the words “Administrative Agent”
in clause (iv) the words “for any Borrowing Base Subsidiary”.
 
4.Amendment to Section 6.11 of the Credit Agreement (Appraisals). Section 6.11
of the Credit Agreement is hereby amended by deleting the number “85%” as it
appears in Section 6.11(b) and substituting in lieu therefor the number “80%”.
 
5.Amendment to Section 7.1 of the Credit Agreement (Financial Condition
Covenants). Section 7.1 of the Credit Agreement is hereby amended by deleting
the number “1.75” as it appears in Section 7.1(b) and substituting in lieu
therefor the number “1.50”.
 
6.Amendments to Section 7.2 of the Credit Agreement (Limitation on
Indebtedness). (a)  Section 7.2 of the Credit Agreement is hereby amended by
deleting the preamble to such Section in its entirety and substituting in lieu
therefor the words “Create, incur, assume or suffer to exist any Indebtedness of
the REIT, the Borrower or any of their Subsidiaries that directly or indirectly
owns a Borrowing Base Property, except:”
 
(a)Section 7.2 of the Credit Agreement is hereby further amended by inserting
immediately following the words “Guarantees of” as it appears in Section 7.2(j)
the words “Applicable Subsidiary Indebtedness and”
(b)Section 7.2 of the Credit Agreement is hereby further amended by deleting the
number “$2,500,000” as it appears in Section 7.2(l) and substituting in lieu
therefor the number “$10,000,000”.
 
7.Amendments to Section 7.3 of the Credit Agreement (Limitation on Liens). (a)
(a)Section 7.3 of the Credit Agreement is hereby amended by deleting the
preamble to such Section in its entirety and substituting in lieu therefor the
words “Create, incur, assume or suffer to exist any Lien upon any of Property of
the REIT, the Borrower or any of their Subsidiaries that directly or indirectly
owns a Borrowing Base Property, whether now owned or hereafter acquired, except
for:”.
(b)Section 7.3 of the Credit Agreement is hereby further amended by deleting the
number “$2,500,000” as it appears in Section 7.3(m) and substituting in lieu
therefor the number “$10,000,000”.
 
8.Amendment to Section 7.6 of the Credit Agreement (Limitation on Restricted
Payments). Section 7.6 of the Credit Agreement is hereby amended by deleting
Section 7.6(f) in its entirety and substituting in lieu therefor the following:
 
(f)    the Borrower may redeem or repurchase the Borrower Common Units and the
Borrower Preferred Units held, in each case, by third party contributors of
properties to the Borrower formerly held by an investment vehicle whose general
partner is owned by investment funds managed by Morgan Stanley and its
Affiliates in an aggregate amount not to exceed $13,500,000 during the term of
this Agreement, provided that, (i) the Borrower may not redeem or

 

--------------------------------------------------------------------------------

 

repurchase any Borrower Common Units so long as any Borrower Preferred Units
remain outstanding and (ii) on the date of any such Restricted Payment, the
Borrower shall deliver to the Administrative Agent a pro forma Compliance
Certificate (A) certifying that, immediately prior to and after giving effect to
such Restricted Payment, no Default or Event of Default shall have occurred and
be continuing, and (B) containing all information and calculations necessary,
and taking into consideration such Restricted Payment, for determining pro forma
compliance with the provisions of Section 7.1 hereof;
9.Amendment to Section 7.7 of the Credit Agreement (Limitation on Investments).
Section 7.7 of the Credit Agreement is hereby amended by deleting the number
“$2,500,000” as it appears in Section 7.7(h) and substituting in lieu therefor
the number “$10,000,000”.
 
10.Amendment to Section 7.10 of the Credit Agreement (Limitation on Sales and
Leasebacks). Section 7.10 of the Credit Agreement is hereby amended by deleting
each occurrence of the word “Subsidiary” in Section 7.10 and substituting in
lieu therefor the words “Borrowing Base Subsidiary.”
 
11.Amendment to Section 7.12 of the Credit Agreement (Limitation on Negative
Pledge Clauses). Section 7.12 of the Credit Agreement is hereby amended by
adding the following parenthetical after the first occurrence of the words
“Group Member” therein: “(other than any Non-Borrowing Base Subsidiary)”.
 
12.Amendment to Section 7.13 of the Credit Agreement (Limitation on Restrictions
on Subsidiary Distributions).
(a) Section 7.13 of the Credit Agreement is hereby amended by deleting the words
“any Subsidiary” in the third line thereof and replacing it with “any Borrowing
Base Subsidiary”.
(b)Section 7.13 of the Credit Agreement is hereby further amended by deleting
clause (v)(A) thereof in its entirety and substituting in lieu therefor the
words “(A) [intentionally omitted]”.
 
13.Conditions to Effectiveness. This Amendment shall become effective upon the
date on which the following conditions have been satisfied (the “Amendment
Effective Date”):
 
(a)Amendment. The Administrative Agent shall have received this Amendment,
executed and delivered by a duly authorized officer of the REIT, the Borrower
and each of the Lenders.
 
(b)Acknowledgment and Consent. The Administrative Agent shall have received an
Acknowledgment and Consent (the “Acknowledgment and Consent”), substantially in
the form of Exhibit A hereto, duly executed and delivered by the Borrower, the
REIT, the Guarantors and each Grantor (as defined in the Guarantee and
Collateral Agreement).
 
(c)Amendment Fee. The Administrative Agent shall have received an amendment fee
for the account of each Lender that executes and delivers to the Administrative
Agent a signature page to this Amendment at or prior to 5:00 P.M., New York City
time, on April 4, 2011 in an amount equal to 0.250% of the Total Revolving
Credit Commitment of such Lender as of the Amendment Effective Date.
 
(d)Other Lender Expenses. The Administrative Agent shall have received all fees
required to be paid, and all expenses for which invoices have been presented
supported by customary documentation (including reasonable fees, disbursements
and other charges of counsel to the Administrative Agent), on or before the
Amendment Effective Date.

 

--------------------------------------------------------------------------------

 

 
(e)Corporate Actions. On or before the Amendment Effective Date, all corporate
and other proceedings taken or to be taken in connection with this Amendment
shall be reasonably satisfactory in form and substance to the Administrative
Agent and its counsel, and the Administrative Agent and such counsel shall have
received all such counterpart originals or certified copies of such documents as
the Administrative Agent may reasonably request.
 
14.Representations and Warranties. The Borrower hereby represents and warrants
to the Administrative Agent and each Lender that (before and after giving effect
to this Amendment):
 
(a)Each Loan Party has the corporate, limited liability company or partnership
power and authority, and the legal right, to make, deliver and perform this
Amendment and the Acknowledgment and Consent (the “Amendment Documents”) to
which it is a party.
 
(b)Each Loan Party has taken all necessary corporate, limited liability company
or partnership or other action to authorize the execution, delivery and
performance of the Amendment Documents to which it is a party. No consent or
authorization of, filing with, notice to or other act by or in respect of, any
Governmental Authority or any other Person is required in connection with the
Amendment Documents or the execution, delivery, performance, validity or
enforceability of this Amendment or the Acknowledgment and Consent, except
(i) consents, authorizations, filings and notices which have been obtained or
made and are in full force and effect and (ii) the filings referred to in
Section 4.19 of the Credit Agreement. Each Amendment Document has been duly
executed and delivered on behalf of each Loan Party that is a party thereto.
Each Amendment Document constitutes a legal, valid and binding obligation of
each Loan Party that is a party thereto, enforceable against each such Loan
Party in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors' rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law).
 
(c)The execution, delivery and performance of the Amendment Documents will not
violate any Requirement of Law or any Contractual Obligation of the Borrower or
any of its respective Subsidiaries and will not result in, or require, the
creation or imposition of any Lien on any of their respective properties or
revenues pursuant to any Requirement of Law or any such Contractual Obligation
(other than the Liens created by the Security Documents).
 
(d)Each of the representations and warranties made by any Loan Party herein or
in or pursuant to the Loan Documents is true and correct in all material
respects on and as of the Amendment Effective Date as if made on and as of such
date (except that any representation or warranty which by its terms is made as
of an earlier date shall be true and correct in all material respects as of such
earlier date).
 
(e)The Borrower and the other Loan Parties have performed in all material
respects all agreements and satisfied all conditions which this Amendment
provides shall be performed or satisfied by the Borrower or the other Loan
Parties on or before the Amendment Effective Date.
 
(f)After giving effect to this Amendment, no Default or Event of Default has
occurred and is continuing, or will result from the consummation of the
transactions contemplated by this Amendment.
 

 

--------------------------------------------------------------------------------

 

15.Payment of Expenses. The Borrower agrees to pay or reimburse the
Administrative Agent for all of its reasonable out-of-pocket costs and expenses
incurred in connection with this Amendment, any other documents prepared in
connection herewith and the transactions contemplated hereby, including, without
limitation, the reasonable fees and disbursements of counsel to the
Administrative Agent.
 
16.Limited Effect. All of the terms and provisions of the Credit Agreement and
the other Loan Documents are and shall remain in full force and effect. This
Amendment shall be deemed a Loan Document for all purposes under the Credit
Agreement. The amendments contained herein shall not be construed as a waiver or
amendment of any other provision of the Credit Agreement or the other Loan
Documents or for any purpose except as expressly set forth herein or a consent
to any further or future action on the part of the Borrower that would require
the waiver or consent of the Administrative Agent or the Lenders.
 
17.GOVERNING LAW; Miscellaneous.
 
(a)THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
 
(b)This Amendment may be executed by one or more of the parties to this
Agreement on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument. A set
of the copies of this Amendment signed by all the parties shall be lodged with
the Administrative Agent and the Borrower. Delivery of an executed signature
page of this Amendment by facsimile transmission shall be effective as delivery
of a manually executed counterpart hereof.
 
(c)The execution and delivery of this Amendment by any Lender shall be binding
upon each of its successors and assigns (including assignees of its Loans in
whole or in part prior to effectiveness hereof).
 
18.No Offsets. The Borrower and the Guarantors hereby acknowledge and agree that
as of the date of the execution of this Amendment there are no offsets,
counterclaims or defenses of any nature whatsoever with respect to the
Obligations or any of the Loan Documents.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 

 

--------------------------------------------------------------------------------

 

 
 
 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective proper and duly authorized officers
as of the day and year first above written.
HUDSON PACIFIC PROPERTIES, INC.,
a Maryland corporation
 
By: /s/ Mark T. Lammas    
Name: Mark T. Lammas    
Title: Chief Financial Officer
 
 
HUDSON PACIFIC PROPERTIES, L.P.,
a Maryland limited partnership
 
By:    Hudson Pacific Properties, Inc.,
a Maryland corporation,
its General Partner
 
By: /s/ Mark T. Lammas    
Name: Mark T. Lammas    
Title: Chief Financial Officer
 
 
 
 

 

--------------------------------------------------------------------------------

 

 
 
 
 
 
BARCLAYS BANK PLC, as Administrative Agent and a Lender
 
 
By: /s/ Craig J. Malloy                            
Name: Craig J. Malloy
Title: Director
 

 

--------------------------------------------------------------------------------

 

 
Bank of America, N.A., as Syndication Agent and a Lender
 
 
By: /s/ James P. Johnson                        
Name: James P. Johnson
Title: Senior Vice President
 
 
 
Wells Fargo Bank N.A., as a Lender
 
 
By: /s/ Kevin A. Stacker                        
Name: Kevin A. Stacker
Title: Vice President
 
 
Bank of Montreal, as a Lender
 
 
By: /s/ Lloyd Baron                        
Name: Lloyd Baron
Title: Vice President
 
 
KeyBank National Association, as a Lender
 
 
By: /s/ Tim Sylvain                        
Name: Tim Sylvain
Title: AVP
 
 
Morgan Stanley Senior Funding, Inc., as a Lender
 
 
By: /s/ Dominic Zangari                        
Name: Dominic Zangari
Title: Vice President
 
 
 
 

 

--------------------------------------------------------------------------------

 

 
 
EXHIBIT A
 
 
 
 
 
ACKNOWLEDGEMENT AND CONSENT
Reference is made to the AMENDMENT NO. 2 TO CREDIT AGREEMENT, dated as of April
4, 2011 (the “Amendment”), to the Credit Agreement, dated as of June 29, 2010
(as amended by Amendment No 1. and Waiver to the Credit Agreement, dated as of
December 10, 2010, and as further amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among HUDSON PACIFIC PROPERTIES,
INC., a Maryland corporation (the “REIT”), HUDSON PACIFIC PROPERTIES, L.P., a
Maryland limited partnership (the “Borrower”), the several banks and other
financial institutions or entities from time to time parties to the Credit
Agreement (the “Lenders”), BARCLAYS CAPITAL INC., the investment banking
division of Barclays Bank PLC, and MERRILL LYNCH, PIERCE, FENNER & SMITH INC.
(as successor to Banc of America Securities LLC), as joint lead arrangers and
joint bookrunners (in such capacity, collectively, the “Arrangers”), BANK OF
AMERICA, N.A., as syndication agent (in such capacity, the “Syndication Agent”),
and BARCLAYS BANK PLC, as administrative agent (in such capacity, the
“Administrative Agent”). Unless otherwise defined herein, capitalized terms used
herein and defined in the Credit Agreement are used herein as therein defined.
Each of the undersigned parties to the Guarantee and Collateral Agreement and
the other Security Documents hereby (a) consents to the transactions
contemplated by the Amendment and (b) acknowledges and agrees that the
guarantees and grants of security interests made by such party contained in the
Guarantee and Collateral Agreement and the other Security Documents are, and
shall remain, in full force and effect after giving effect to the Amendment.

 

--------------------------------------------------------------------------------

 

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Acknowledgement and
Consent to be duly executed and delivered by their respective proper and duly
authorized officers as of April 4, 2011.
HUDSON PACIFIC PROPERTIES, INC.,
a Maryland corporation
 
By: /s/ Mark T. Lammas    
Name: Mark T. Lammas    
Title: Chief Financial Officer
 
 
HUDSON PACIFIC PROPERTIES, L.P.,
a Maryland limited partnership
 
By:    Hudson Pacific Properties, Inc.,
a Maryland corporation,
its General Partner
 
By: /s/ Mark T. Lammas    
Name: Mark T. Lammas    
    Title: Chief Financial Officer
 
 
 

 

--------------------------------------------------------------------------------

 

 
 
HFOP ASSOCIATES, LLC,
a Delaware limited liability company
 
By:    Hudson Office Properties, LLC,
a Delaware limited liability company,
its Sole Member
 
By:    Hudson Pacific Properties, L.P.,
a Maryland limited partnership,
its Sole Member
 
By:    Hudson Pacific Properties, Inc.,
a Maryland corporation,
its General Partner
 
 
By: /s/ Mark T. Lammas    
        Name: Mark T. Lammas    
        Title: Chief Financial Officer

 

--------------------------------------------------------------------------------

 

 
HFOP CITY PLAZA, LLC,
a Delaware limited liability company
 
By:    HFOP Associates, LLC,
a Delaware limited liability company,
its Sole Member
 
By:    Hudson Office Properties, LLC,
a Delaware limited liability company,
its Sole Member
 
By:    Hudson Pacific Properties, L.P.,
a Maryland limited partnership,
its Sole Member
By:    Hudson Pacific Properties, Inc., a Maryland corporation, its General
Partner
 
By: /s/ Mark T. Lammas    
        Name: Mark T. Lammas    
    Title: Chief Financial Officer
    
HOWARD STREET ASSOCIATES LLC,
a Delaware limited liability company
 
By:    Hudson Pacific Properties, L.P.,
a Maryland limited partnership,
its Sole Member
 
By:    Hudson Pacific Properties, Inc.,
a Maryland corporation,
its General Partner
 
By: /s/ Mark T. Lammas    
        Name: Mark T. Lammas    
        Title: Chief Financial Officer

 

--------------------------------------------------------------------------------

 

 
HUDSON DEL AMO OFFICE, LLC,
a Delaware limited liability company
 
By:    Hudson Pacific Properties, L.P.,
a Maryland limited partnership,
its Sole Member
 
By:    Hudson Pacific Properties, Inc.,
a Maryland corporation,
its General Partner
 
By: /s/ Mark T. Lammas    
        Name: Mark T. Lammas    
        Title: Chief Financial Officer
 
HUDSON OFFICE PROPERTIES, LLC,
a Delaware limited liability company
 
By:    Hudson Pacific Properties, L.P.,
a Maryland limited partnership,
its Sole Member
 
By:    Hudson Pacific Properties, Inc.,
a Maryland corporation,
its General Partner
 
By: /s/ Mark T. Lammas    
        Name: Mark T. Lammas    
        Title: Chief Financial Officer
 
HUDSON PACIFIC SERVICES, INC., a Maryland corporation
 
By: /s/ Mark T. Lammas    
Name: Mark T. Lammas    
Title: Chief Financial Officer
 

 

--------------------------------------------------------------------------------

 

 
HUDSON SUNSET GOWER, LLC,
a Delaware limited liability company
 
By:    Hudson Pacific Properties, L.P.,
a Maryland limited partnership,
its Sole Member
 
By:    Hudson Pacific Properties, Inc.,
a Maryland corporation,
its General Partner
 
By: /s/ Mark T. Lammas    
        Name: Mark T. Lammas    
        Title: Chief Financial Officer

 

--------------------------------------------------------------------------------

 

 
 
HUDSON 6040 SUNSET, LLC,
a Delaware limited liability company
 
By:    SGS Realty I, LLC,
a Delaware limited liability company,
its Sole Member
 
By:    SGS Realty II, LLC,
a Delaware limited liability company,
its Sole Member
 
By:    Hudson Sunset Gower, LLC,
a Delaware limited liability company, its Sole Member
 
By:    Hudson Pacific Properties, L.P., a Maryland limited partnership,
its Sole Member
 
By:    Hudson Pacific Properties, Inc., a Maryland corporation, its General
Partner
 
By: /s/ Mark T. Lammas    
Name: Mark T. Lammas    
            Title: Chief Financial Officer
 

 

--------------------------------------------------------------------------------

 

 
 
SGS Realty I, LLC,
a Delaware limited liability company
 
By:    SGS Realty II, LLC,
a Delaware limited liability company,
its Sole Member
 
By:    Hudson Sunset Gower, LLC,
a Delaware limited liability company, its Sole Member
 
By:    Hudson Pacific Properties, L.P., a Maryland limited partnership,
its Sole Member
 
By:    Hudson Pacific Properties, Inc., a Maryland corporation,
its General Partner
 
By: /s/ Mark T. Lammas    
            Name: Mark T. Lammas    
            Title: Chief Financial Officer

 

--------------------------------------------------------------------------------

 

 
SGS REALTY II, LLC,
a Delaware limited liability company
 
By:    Hudson Sunset Gower, LLC,
a Delaware limited liability company,
its Sole Member
 
By:    Hudson Pacific Properties, L.P.,
a Maryland limited partnership,
its Sole Member
 
By:    Hudson Pacific Properties, Inc.,
a Maryland corporation,
its General Partner
 
By: /s/ Mark T. Lammas    
        Name: Mark T. Lammas    
        Title: Chief Financial Officer
 
 
SUNSET GOWER SERVICES, LLC,
a Delaware limited liability company
 
By:    Hudson Pacific Services, Inc.,
a Maryland corporation,
its Sole Member
 
By: /s/ Mark T. Lammas    
Name: Mark T. Lammas    
Title: Chief Financial Officer
 

 

--------------------------------------------------------------------------------

 

 
 
HUDSON 9300 WILSHIRE, LLC,
a Delaware limited liability company
 
By:    Hudson Pacific Properties, L.P.,
a Maryland limited partnership,
its Sole Member
 
By:    Hudson Pacific Properties, Inc.,
a Maryland corporation,
its General Partner
 
By: /s/ Mark T. Lammas    
        Name: Mark T. Lammas    
        Title: Chief Financial Officer
 
 
HUDSON 222 Kearny, LLC,
a Delaware limited liability company
 
By:    Hudson Pacific Properties, L.P.,
a Maryland limited partnership,
its Sole Member
 
By:    Hudson Pacific Properties, Inc.,
a Maryland corporation,
its General Partner
    
By: /s/ Mark T. Lammas    
Name: Mark T. Lammas    
        Title: Chief Financial Officer

 

--------------------------------------------------------------------------------

 

 
HUDSON 1455 Market, LLC,
a Delaware limited liability company
 
By:    Hudson Pacific Properties, L.P.,
a Maryland limited partnership,
its Sole Member
 
By:    Hudson Pacific Properties, Inc.,
a Maryland corporation,
its General Partner
 
By: /s/ Mark T. Lammas    
        Name: Mark T. Lammas    
    Title: Chief Financial Officer
 
 

 